Citation Nr: 1445675	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  07-33 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection for left knee chondromalacia patella, status post arthroscopy with residual DJD.

In April 2013, the veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In a January 2014 appellate decision, the Board determined, inter alia, that a TDIU claim was not presently on appeal.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a joint motion of the appellant and the Secretary of VA to vacate only that part of the January 2014 Board decision addressing the appellate status of the TDIU issue.  Thereafter, the matter was remanded to the Board in August 2014 for appropriate action consistent with the joint motion.  

For the reasons discussed below, the issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

As relevant, the current appeal stems from a January 2007 rating decision which, inter alia, awarded the Veteran VA compensation for a chronic left knee disability.  The Veteran commenced an appeal of the initial evaluation assigned to the left knee disability by filing a timely notice of disagreement, which was received by VA in February 2007, followed by perfection of the appeal with a timely substantive appeal.  During the pendency of this appeal, he also filed a claim for a TDIU based on unemployability due to knee pain.  The TDIU claim was thereafter denied in a July 2008 rating decision and denied again in subsequent rating decisions dated in January 2012 and April 2013, while the underlying left knee rating issue was in appellate status.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must also consider entitlement to a TDIU when a claimant seeks an increased rating for a service-connected disability, if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  The Court determined that a TDIU request is not a separate claim for benefits, but rather "an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if disability upon which entitlement to TDIU is based has already been found to be service[-]connected, as part of a claim for increased compensation.  Id. at 453 - 54      The Court further explained in Rice that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454 (emphasis added).  

Furthermore, the AOJ is under the guidance of VA Fast Letter 13-13, which states that if a claimant has filed a notice of disagreement regarding an increased disability evaluation, but the claimant then claims entitlement to a TDIU due to the disability currently on appeal, and if the rating decision denies TDIU, then the TDIU issue is part of the pending appeal.  In such situations, VA is required to furnish the veteran with a statement of the case or supplemental statement of the case, as appropriate, so that the claimant may perfect the appeal.  See VA Fast Letter 13-13 at 6.   

Although the increased rating issues as they pertained to the left knee, which stemmed from the January 2007 rating decision that initially granted for service connection, were adjudicated in a final and unappealed Board decision dated in January 2014, the TDIU issue, as discussed above, is part and parcel to the left knee increased rating claim and remains pending as a statement of the case addressing this matter has not yet been furnished to the appellant, per the guidance of VA Fast Letter 13-13.  (The Board has reviewed the Veteran's claim files as it appears on the VBMS and Virtual VA electronic databases and confirms that no statement of the case has been provided to the Veteran and his representative addressing the TDIU issue.)  Accordingly, the Board must to remand the issue of entitlement to a TDIU to the RO/AOJ so that the Veteran and his representative may be provided with the appropriate statement of the case, in compliance with VA Fast Letter 13-13.  See also Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over this matter only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2013).

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

The RO/AOJ should provide the appropriate statement of the case to the Veteran and his representative addressing the issue of entitlement to a TDIU.

The Veteran must be advised of the time limit in which he may file a substantive appeal with respect to the aforementioned TDIU claim.  Then, only if an appeal is timely perfected with respect this issue, should it be returned to the Board for further appellate consideration, if otherwise in order.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument with respect to the remanded matter during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

